Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-4, 17, 5-12, 19 and 13-16 are allowed, renumbered to claims 1-18, respectively.

The following is an examiner’s statement of reasons for allowance:

Ryden et al. (US 2020/0217918 A1) discloses a system comprises a wireless device configured to provide multipath signal measurements to a location server for the location server to determine location of the wireless device, wherein multipath signal measurements include measurement on a main path and at least one reflection path.

CN102045840A discloses a method and system for positioning a UE using a single base station, wherein the UE is instructed to perform measurements on a signal and send measurement report to a radio network controller (RNC), wherein the RNC is associated with a serving mobile positioning center (SMLC).

“Direct Position Estimation Utilizing Non-Line-of-Sight (NLOS) GPS Signals” by Ng et al., published in Proceedings of the 29th International Technical Meeting of the Satellite Division of The Institute of Navigation (ION GNSS+ 2016), dated 12 September, 2016, 

Prior arts of record discloses using measurements from multipath signals measured by a wireless device to determine position of a wireless device by a location server and to measure non-line-of-sight (NLOS) signals as virtual signal transmission source and to calculate position of reflection surfaces based on estimated knowledge from 3D maps.

Regarding claim 1, prior arts of record fail to disclose combination of:

1. A measurement apparatus for determining a positioning of a terminal device, wherein the measurement apparatus is applied to a terminal device side, and comprises at least one processor, wherein the at least one processor is configured to execute instructions in a memory, and cause the apparatus to implement, based on the instructions: 
obtaining positioning measurement information for a terminal device, wherein the positioning measurement information is a measurement result information of a multipath positioning measurement that is based on a single access node and that is performed based on a positioning reference signal sent by the single access node; and 
sending the positioning measurement information to a positioning service function entity such that the positioning service function entity is configured to perform location estimation on the terminal device based on the positioning measurement information; 
wherein the multipath positioning measurement comprises a positioning measurement for a main path and at least one reflection path corresponding to a reflector, or a positioning measurement for at least two reflection paths corresponding to one or more reflectors, and 
the apparatus is caused to further implement: estimating a location of the reflector corresponding to the at least one reflection path and performing the location estimation on the terminal device based on the estimated location of the reflector, or estimating a location of the one or more reflectors corresponding to the at least two reflection paths and performing the location estimation on the terminal device based on the estimated location of the one or more reflectors.

Independent claim 9 is directed to a method, which recites similar limitations as independent claim 1, and therefore is allowed for the same reason.

Regarding claim 5, prior arts of record fail to disclose combination of:

5. A measurement apparatus for determining a positioning of a terminal device, wherein the measurement apparatus is applied to an access node side, and comprises at least one processor, wherein the at least one processor is configured to execute instructions in a memory, and cause the apparatus to implement, based on the instructions: 

sending the positioning measurement information to a positioning service function entity such that the positioning service function entity is configured to perform location estimation on the terminal device based on the positioning measurement information; wherein: 
the multipath positioning measurement comprises a positioning measurement for a main path and at least one reflection path corresponding to a reflector, or a positioning measurement for at least two reflection paths corresponding to one or more reflectors, 
the apparatus further implements: estimating a location of the reflector corresponding to the at least one reflection path and performing the location estimation on the terminal device based on the estimated location of the reflector, or estimating a location of the one or more reflectors corresponding to the at least two reflection paths and performing the location estimation on the terminal device based on the estimated location of the one or more reflectors, and
the location of the reflector corresponding to the at least one reflection path or the location of the one or more reflectors corresponding to the at least two reflection paths is estimated based on an estimated location of the terminal device.

Independent claim 13 is directed to a method, which recites similar limitations as independent claim 5, and therefore is allowed for the same reason.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DANIEL LAI/Primary Examiner, Art Unit 2645